Case: 19-50465     Document: 00515999033          Page: 1    Date Filed: 08/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   August 30, 2021
                                   No. 19-50465
                                                                    Lyle W. Cayce
                                                                         Clerk

   Joshua Jones,

                                                            Plaintiff—Appellant,

                                       versus

   Ronald Givens; Frank Stengel; Rhonda Hackett; James
   Tanner; James Green; Donnie Todd; Roberto Alexandre,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:18-CV-1270


   Before Elrod, Southwick, and Costa, Circuit Judges.
   Per Curiam:*
          Joshua Jones, a Texas state prisoner, filed a complaint pro se under 42
   U.S.C. § 1983 against the warden and officers of the prison at which he was
   detained. Jones sought damages to compensate for lost property and for
   injuries he sustained because of the officers’ use of excessive force and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50465          Document: 00515999033         Page: 2      Date Filed: 08/30/2021




                                       No. 19-50465


   officers’ failure to provide medical attention when Jones had a seizure. The
   district court granted summary judgment in favor of the defendants because
   Jones had not pursued administrative remedies on his claims before
   presenting them in his § 1983 complaint. The district court, however, did
   not account for Jones’s contention that the defendants’ threats of further
   violence and retaliation deprived him of an available administrative remedy.
   We therefore VACATE the summary judgment and REMAND.
                                             I.
               In November 2018, Jones filed his § 1983 complaint against Ronald
   Givens, then warden of the John B. Connally Unit, as well as assistant warden
   Frank Stengel and officers Rhonda Hackett, James Tanner, James Green,
   Donnie Todd, and Roberto Alexandre.                  Jones sought damages and
   declaratory judgment for injuries, including a broken shoulder, and for loss
   of property. Jones also emphasized that Hackett, Green, Tanner, and
   Alexandre each threatened him should he use the prison grievance system to
   complain about their actions.
                                             A.
               According to a document titled “Declaration under Penalty of
   Perjury,” which Jones attempted to file with the district court, Jones suffered
   harms from four groups of interrelated incidents over the course of a year and
   a half. 1
               First, in August 2017, Jones was moved to a medical unit—previously
   identified in his complaint as the Jester IV Psychiatric Facility. While he was
   away, Alexandre packed up and then lost his property. Upon his return to


               1
            In his declaration, Jones recounts the events giving rise to his injuries non-
   sequentially. The following paragraphs reorder the content of Jones’s statements
   chronologically.




                                             2
Case: 19-50465      Document: 00515999033           Page: 3    Date Filed: 08/30/2021




                                     No. 19-50465


   Connally, Jones discussed this with Warden Givens and wrote a grievance
   against Alexandre. The property was not returned nor was Jones reimbursed.
          Second, in November 2017, Hackett witnessed Jones having a seizure
   in his cell. Hackett refused to render aid or call for medical assistance.
   Instead, she said that if Jones had another seizure, she would leave Jones on
   the floor of his cell. Jones did have another seizure the next week—Hackett,
   true to her word, told Jones she was “not put[t]ing up with this tonight” and
   left him. Jones wrote up a complaint against Hackett for these incidents.
          Third, in December 2017, Green falsified documents in connection
   with a disciplinary proceeding. He also falsely stated that he had taken
   Jones’s statement for the proceeding, even though he had not.
          Finally, in January 2018 Jones complained to officers in the common
   dayroom that the water in his cell was not working. Hackett and Green both
   came to the dayroom in response. Green falsely told Jones that a plumber
   was in the building to fix the problem. Hackett ordered Jones back to his cell,
   otherwise she would “run my team on you and gas your a**.” Hackett
   further exclaimed “you don’t think I [re]member when you wrote me up”
   regarding the seizures. Jones explained once more that the water in his cell
   was not working, but Green, at Hackett’s signal, sprayed Jones in the face
   with mace. Jones was then slammed to the ground, injuring his shoulder.
          On January 26, Jones complained about the water issue once more to
   Tanner. Jones also related to Tanner how Hackett and Green had responded
   to his earlier complaints. Tanner “refuse[d] to listen” and instead ordered
   Jones back to his cell. Jones reiterated his complaint about the water.
   Another officer then slammed a handcuffed Jones to the ground, further
   injuring his shoulder. While Jones was lying on the ground, Tanner went to
   Jones’s cell, threw out all of his possessions, and took his identification card.




                                           3
Case: 19-50465     Document: 00515999033           Page: 4   Date Filed: 08/30/2021




                                    No. 19-50465


          A medical examination later revealed that a bone in Jones’s shoulder
   had been broken and would require surgery to be repaired.
                                        B.
          After filing his complaint, Jones filed a motion for production of
   documents. In it Jones sought, among other things, his prison medical
   records, his mental health records, maintenance records for his cell from
   January of 2018, an allegedly falsified document involving Green, video
   footage showing the alleged instances of use of force, certain documents
   called “I-60’s” filed by Jones, and the disciplinary and work-history files of
   Hackett and Tanner. The defendants moved for a protective order in
   response.
          The defendants then moved for summary judgment, contending that
   Jones had not exhausted the administrative remedies available to him in the
   Texas Department of Criminal Justice. The defendants explained that the
   Department “provides a two-step procedure for processing administrative
   grievances.” An inmate must first file a “Step One” grievance within fifteen
   days of the alleged incident. Prison administration handle grievances at Step
   One. If the inmate does not prevail, he can file a “Step Two” grievance with
   the State of Texas within ten days of an adverse Step One decision.
          The defendants attached to their motion for summary judgment
   approximately 200 pages of grievances filed by Jones Between May 1, 2017
   and April 1, 2018.     The defendants contended that, amidst all these
   grievances, Jones had not filed a single Step One grievance naming any of the
   defendants or mentioning any of the allegations in his complaint.
          In response, Jones moved for an evidentiary hearing. In that motion,
   he asserted that he did not file grievances on these claims against these
   defendants because he “was in fear of his life.” Because of threats made by
   the defendants, Jones felt “like his life is in danger if he goes through the




                                         4
Case: 19-50465        Document: 00515999033              Page: 5       Date Filed: 08/30/2021




                                          No. 19-50465


   grievance process.” 2 Jones then re-urged his request for production of
   documents to further substantiate his allegations.
           The district court reviewed the 200 pages of grievances offered by the
   defendants and concluded that Jones had not exhausted his administrative
   remedies. The district court also dismissed “Plaintiff’s concerns about
   retaliation” as irrelevant and incredible. The district court deemed the
   concerns irrelevant because the exhaustion requirement is mandatory, even
   in “‘special’ circumstances.” The district court doubted the credibility of
   Jones’s concerns because Jones’s “impressive record of filing grievances
   defies his claim he feared retaliation.” The district court granted summary
   judgment to the defendants and denied all pending motions—including
   Jones’s motion for discovery and for an evidentiary hearing—as moot. It
   dismissed the case with prejudice.
           The same day that the district court granted summary judgment,
   Jones’s response in opposition to summary judgment was stamped as filed by
   the district court clerk. The response, however, was recorded on the docket
   after the summary-judgment order. Compare Pro se Response to Motion,
   Jones v. Givens, No 5:19-CV-1270 (W.D. Tex. Apr. 24, 2019), ECF No. 30,
   with Memorandum Decision Order, id., ECF No. 27. The response once
   more emphasized Jones’s fear of retaliation should he pursue the grievance
   process. The response also re-urged Jones’s request for production of
   documents.


           2
              Jones raised his fear of retaliation to the district court several times. In his
   response to the defendants’ summary judgment motion—filed the same day as the district
   court’s order, April 24, 2019, twenty-five days after the defendants filed their motion for
   summary judgment—Jones argued that he did not exhaust administrative remedies
   because he feared retaliation. Jones then filed a Rule 59(e) motion to amend the judgment,
   re-urging once more his fear of retaliation. The district court denied the Rule 59(e) motion
   for the reasons set forth in its summary-judgment order.




                                                5
Case: 19-50465        Document: 00515999033             Page: 6      Date Filed: 08/30/2021




                                         No. 19-50465


            Jones timely appealed. 3
                                              II.
            We review the grant of summary judgment de novo, applying the same
   legal standards as the district court. Lexon Ins. Co. v. Fed. Deposit Ins. Corp.,
   No. 20-30173, 2021 WL 3282023, at *2 (5th Cir. 2021); Arnold v. Williams,
   979 F.3d 262, 271 (5th Cir. 2020). A party is not entitled to summary
   judgment unless “there is no genuine dispute as to any material fact and the
   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
   Accordingly, we will reverse summary judgment if the district court applied
   the wrong legal standard when determining whether the movant was
   “entitled to judgment as a matter of law.” Id.; Nowlin v. Resol. Tr. Corp., 33
   F.3d 498, 506 (5th Cir. 1994).
            The Prison Litigation Reform Act requires all federal or state
   prisoners to exhaust “such administrative remedies as are available” for a
   claim before bringing that claim to federal court. 42 U.S.C. § 1997e(a). This
   “exhaustion requirement applies to all inmate suits about prison life, whether
   they involve general circumstances or particular episodes, and whether they
   allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516,
   532 (2002). Jones alleges various forms of mistreatment by officers in the
   Connally state prison, and so his claims are subject to the exhaustion
   requirement. Cf. Alexander v. Tippah Cnty., 351 F.3d 626, 629–30 (5th Cir.
   2003).
            As the district court correctly noted, the exhaustion requirement in
   § 1997e is “mandatory,” “foreclosing judicial discretion” to excuse failure


            3
            The district court denied Jones’s motion to proceed in forma pauperis on appeal.
   A judge of this court, however, determined that Jones’s appeal was taken in good faith and
   granted in forma pauperis status to Jones.




                                               6
Case: 19-50465       Document: 00515999033            Page: 7     Date Filed: 08/30/2021




                                       No. 19-50465


   to exhaust, “irrespective of any ‘special circumstances.’” Ross v. Blake, 136
   S. Ct. 1850, 1856–57 (2016). On this basis, the district court concluded that
   Jones’s “concerns about retaliation . . . , even if true, do not excuse his failure
   to utilize the grievance procedure.” This was error.
          Prisoners must exhaust all “administrative remedies [that] are
   available.” 42 U.S.C. § 1997e(a) (emphasis added). The Supreme Court has
   held that otherwise viable grievance procedures can be rendered
   “unavailable” to prisoners by the “machination, misrepresentation, or
   intimidation” of prison administrators. 4           Ross, 136 S. Ct. at 1860.
   “[A]ppellate courts,” including ours, “have addressed a variety of instances
   in which officials misled or threatened individual inmates so as to prevent
   their use of otherwise proper procedures.” Id. at 1860 & n.3 (citing Davis v.
   Hernandez, 798 F.3d 290, 295 (5th Cir. 2015)).
          This case presents facts that, if true, very well might render the
   grievance system unavailable to Jones—i.e., that Hackett had already
   retaliated against him for reporting her and that the defendants have
   threatened harm against Jones should he use the prison grievance system to
   complain about their actions. Nevertheless, “[t]he district court did not
   apply the standard set forth in Ross for determining whether the
   administrative remedies unexhausted by [Jones] were ‘available’ to him.”
   Hinton v. Martin, 742 F. App’x 14, 15 (5th Cir. 2018). Nor did it allow any
   discovery on the issue, despite Jones’s repeated and specific requests for


          4
              The Supreme Court in Ross defined three categories of instances in which
   administrative remedies become unavailable: (1) “when (despite what regulations or
   guidance materials may promise) [the prison grievance procedure] operates as a simple
   dead end;” (2) when “an administrative scheme might be so opaque that it becomes,
   practically speaking, incapable of use”; and (3) “when prison administrators thwart
   inmates from taking advantage of a grievance process through machination,
   misrepresentation, or intimidation.” Ross, 136 S. Ct. at 1859–60.




                                            7
Case: 19-50465         Document: 00515999033               Page: 8      Date Filed: 08/30/2021




                                            No. 19-50465


   documents and video footage. See Celotex Corp. v. Catrett, 477 U.S. 317, 324
   (1986) (noting that parties need not “produce evidence in a form that would
   be admissible at trial in order to avoid summary judgment”); cf. Washington
   v. Allstate Ins. Co., 901 F.2d 1281, 1287 (5th Cir. 1990) (requiring specificity
   in discovery requests made in opposition to summary judgment). The
   district court’s incomplete analysis of the legal question before it “requires
   that we vacate the judgment below and remand to allow the District Court”
   to conduct the Ross analysis in the first instance “and, if necessary, hold an
   evidentiary hearing to determine the validity of [Jones’s] assertions.” Henry
   v. Van Cleve, 469 F.2d 687, 687–88 (5th Cir. 1972). 5
                                        *        *         *
           For the reasons set forth above, the judgment of the district court is
   VACATED and the case is REMANDED for further proceedings
   consistent with this opinion.




           5
             The defendants ask that we affirm summary judgment on Jones’s due-process
   claim related to the alleged falsification of documents by Green on the alternative ground
   that “Jones[] has no free-standing constitutional right to be free from false disciplinary
   charges.” “The district court did not address this issue, and we decline to do so in the first
   instance,” particularly because of the scant record before us. Harrison v. Quarterman, 496
   F.3d 419, 429 (5th Cir. 2007); Casados v. United States, 425 F.2d 723, 724 (5th Cir. 1970)
   (“On the scant record of the present appeal we are unable to resolve these questions, and
   conclude that the case should be remanded to the district court.”).
          The defendants also ask us to affirm the district court’s decision to dismiss Jones’s
   claims with, rather than without, prejudice. Because we vacate the district court’s
   summary-judgment order, we need not reach that issue.




                                                 8